DeviN, J.
The court submitted the case to the jury only on the theory of culpable negligence proximately resulting in the death of deceased. There was sufficient evidence to warrant finding the defendant guilty of involuntary manslaughter. S. v. Williams, 231 N.C. 214, 56 S.E. 2d 574; S. v. Blankenship, 229 N.C. 589, 50 S.E. 2d 724; S. v. Scoggins, 225 N.C. 71, 33 S.E. 2d 473; S. v. Rountree, 181 N.C. 535, 106 S.E. 669. The court stated the evidence, the contentions of the parties and the law arising thereon to the jury in a charge free from error.
The defendant noted exception to certain portions of the charge, but. in her brief has presented to us only the question of nonsuit on the ground that the evidence showed nothing more than death by accident or misadventure. Hence the other exceptions are deemed abandoned. Rule 28. The motion for judgment of nonsuit was properly denied. In the trial we find
No error.